IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                            No. 99-50891
                                          Summary Calendar




HAROLD R. HOOKS, also known as Ray Hooks,

                                                                                       Plaintiff-Appellant,

                                                 versus

OKBRIDGE, INC.,

                                                                                      Defendant-Appellee.


                        -----------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                   USDC No. SA-99-CV-214-EP
                        -----------------------------------------------------------
                                            August 21, 2000


Before HIGGINBOTHAM, EMILIO M. GARZA and STEWART, Circuit Judges:

PER CURIAM:*

       Harold R. Hooks appeals the district court’s order granting OKbridge’s motion for summary

judgment dismissing Hooks’ claim under the Americans with Disabilities Act. Hooks argues that

OKbridge discriminated against him by terminating his membership due to his bipolar disorder mental

disability. Hooks admits that he did not notify OKbridge that he had a bipolar disorder until after

OKbridge terminated his membership. Hooks has not met his initial burden of proof to show that he

requested a specific, reasonable modification based on his alleged bipolar disorder disability. See




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Johnson v. Gambrinus Company/Spoetzl Brewery, 116 F.3d 1052, 1057 (5th Cir. 1997); Seaman v.

CSPH, Inc., 179 F.3d 297, 301 (5th Cir. 1999).




       Therefore, the district court did not err in granting OKbridge’s motion for summary judgment.

Hooks’ motion to file an out-of-time reply brief is GRANTED.

       AFFIRMED; MOTION TO FILE OUT-OF-TIME REPLY BRIEF GRANTED.